DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chethan Srinivasa on 07/20/22.
The application has been amended as follows: 

1. (Currently Amended) A method for interactive aircraft operation, the method comprising: 
selecting, by a computer system comprising one or more processors on an aircraft, an interactive electronic checklist from a plurality of interactive electronic checklists based at least on a stage of operations of the aircraft and according to a threshold condition occurring on the aircraft, each of the plurality of interactive electronic checklists comprising checklist tasks for the operations of the aircraft;
determining, by the computer system, that a first subset of the checklist tasks in the interactive electronic checklist is to be executed by an autonomous system for the operations; 
determining, by the computer system, that a second subset of the checklist tasks in the interactive electronic checklist is to be performed by an operator; and
performing, by the computer system, at least one of the first subset of the checklist tasks using the autonomous system, at least partially concurrent to displaying to the operator at least one of the second subset of the checklist tasks.
3. (Canceled)
9. (Currently Amended) A system for interactive aircraft operation, the system comprising: 
a computing system on an aircraft, the computing system comprising at least one processor coupled with memory comprising computer-executable instructions that, when executed by the computing system, cause the at least one processor to perform operations comprising:
selecting an interactive electronic checklist from a plurality of interactive electronic checklists based at least on a stage of operations of the aircraft and according to a threshold condition occurring on the aircraft, each of the plurality of interactive electronic checklists comprising checklist tasks for the operations of the aircraft;
determining that a first subset of the checklist tasks in the interactive electronic checklist is to be executed an autonomous system for the operations; 
determining that a second subset of checklist tasks in the interactive electronic checklist is to be performed by an operator; and
performing at least one of the first subset of checklist tasks using the autonomous system, at least partially concurrent to displaying to the operator at least one of the second subset of checklist tasks.

11. (Currently Amended) The system of claim 9, wherein the interactive electronic checklist is autonomously selected according to [[a]] the threshold condition occurring on the aircraft.

17. (Currently Amended) A computer program product for interactive aircraft operation comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations comprising:
selecting an interactive electronic checklist from a plurality of interactive electronic checklists based at least on a stage of operations of the aircraft and according to a threshold condition occurring on the aircraft, each of the plurality of interactive electronic checklists each comprising checklist tasks for the operations of the aircraft;
determining that a first subset of the checklist tasks in the interactive electronic checklist selected is to be executed by an autonomous system for the operations;
determining that a second subset of the checklist tasks in the interactive electronic checklist is to be performed by an operator; and
performing at least one of the first subset of the checklist tasks using the autonomous system, at least partially concurrent to displaying to the operator at least one of the second subset of the checklist tasks.

19. (Currently Amended) The computer program product of claim 17, wherein the interactive electronic checklist is autonomously selected according to [[a]] the threshold condition occurring on the aircraft.

Allowable Subject Matter
After a thorough search, and in light of the prior art of record, claims 1, 9 and 17 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:   
The best prior arts, Holder et al. (US Patent Application Publication 2020/0168103A1) fails to disclose or suggest one or more of the features of the independent claims 1, 9 and 17.
In summary, Holder discloses a timeline graphical user interface (GUI) to be displayed on an aircraft display, wherein the timeline GUI is configured to display a timeline, waypoint graphical elements representative of the waypoints, course data item graphical elements representative of the other course data items, and notification data item graphical elements representative of the upcoming conditions.
None of the prior arts of record alone or in any reasonable combination, disclose the claimed invention as recites in the independent claim 1 and similarly recited in claim independent claims 9 and 17.
Specifically, the prior arts fail to teach a method for interactive aircraft operation, the method comprising: selecting, by a computer system comprising one or more processors on an aircraft, an interactive electronic checklist from a plurality of interactive electronic checklists based at least on a stage of operations of the aircraft and according to a threshold condition occurring on the aircraft, each of the plurality of interactive electronic checklists comprising checklist tasks for the operations of the aircraft; determining, by the computer system, that a first subset of the checklist tasks in the interactive electronic checklist is to be executed by an autonomous system for the operations; determining, by the computer system, that a second subset of the checklist tasks in the interactive electronic checklist is to be performed by an operator; and performing, by the computer system, at least one of the first subset of the checklist tasks using the autonomous system, at least partially concurrent to displaying to the operator at least one of the second subset of the checklist tasks.
The recited limitations, in conjunction with all the features of the independent and dependent claims are not taught nor suggested by the prior arts of record.
Claims 2, 4-8, 10-16 and 18-20 are also allowed as being directly or indirectly dependent of the allowed independent claims. 
Accordingly, the scope of the invention has been sufficiently narrowed to bring the claims into compliance with novelty and non-obviousness requirement of the Patent Act.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAO H NGUYEN/Primary Examiner, Art Unit 2171